Case: 20-60132         Document: 00515859305            Page: 1   Date Filed: 05/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                             May 12, 2021
                                        No. 20-60132                        Lyle W. Cayce
                                                                                 Clerk

   Hassan Raza Mirza,

                                                                          Petitioner,

                                             versus

   Merrick B. Garland, U.S. Attorney General,

                                                                         Respondent.


                          Petition for Review of an Order of the
                              Board of Immigration Appeals
                                    No. A200 035 095


   Before Jolly, Stewart, and Oldham, Circuit Judges.
   Andrew S. Oldham, Circuit Judge:
          Hassan Mirza threatened to commit a religiously motivated act of
   terrorism. The Government detained him and ordered him removed. Mirza
   petitioned for review. We deny the petition.1




          1
              Judge Stewart concurs in the judgment only.
Case: 20-60132     Document: 00515859305           Page: 2   Date Filed: 05/12/2021




                                    No. 20-60132


                                         I.
          Hassan Mirza was born to a Mohajir family in Karachi, Pakistan.
   Mirza developed and maintained a close connection with the Mohajir Quami
   Movement (“MQM”) and the Mohajir Student Federation (“MSF”). In
   1990, Mirza applied for an F-1 student visa with plans to attend Oklahoma
   State University. After a few months, Mirza dropped out of classes but
   remained in the United States. In 1993, he applied for asylum based on the
   Pakistani Government’s oppression of MQM members. The Immigration
   and Naturalization Service granted asylum in 1997.
          On May 10, 2018, Mirza’s brother contacted the Amarillo Police
   Department (“APD”) through the crime-stoppers tip line. The brother
   described Mirza as living on the streets of Houston and suffering from mental
   illness. He further stated that Mirza called him from a private phone number,
   and said:
          I am now on Allah’s path and I am going to teach a lesson to
          kuffars [non-believers]. Allah is with me and I am going to kill
          at least 30 to 50 kuffars. In shah Allah I will be successful and
          go to heaven. Tell Amee [mother] that her son’s on Allah’s
          path and going to heaven.
   Mirza angrily concluded, “[s]oon you will all see Amarillo on the news,” and
   disconnected the phone.
          APD officers located Mirza and turned him over to FBI agents. During
   his FBI interview, Mirza admitted to making terroristic threats. APD officers
   noted that Mirza presented signs of a possible mental illness. So they
   transferred him to a mental-health treatment facility for observation and
   evaluation. Mirza’s family confirmed the officers’ suspicion and informed
   them of Mirza’s history of schizophrenia.




                                         2
Case: 20-60132     Document: 00515859305          Page: 3   Date Filed: 05/12/2021




                                   No. 20-60132


          United States Citizenship and Immigration Services (“USCIS”)
   issued a Notice of Intent to Terminate Asylum Status based on Mirza’s
   “recently developed terroristic threats presenting a danger to the United
   States” in addition to his “previously admitted past involvement with
   MQM, a group that engages in terrorist like activity” as defined by the
   Immigration and Nationality Act (“INA”). And thereafter, the hospital
   transferred Mirza to the custody of Homeland Security Investigations
   (“HSI”) for the initiation of asylum-revocation proceedings.
          In those proceedings, the immigration judge (“IJ”) found that Mirza
   “pose[d] a danger to the national security of the United States.” Relying on
   8 U.S.C. § 1158(b)(2)(A)(iv) and the Attorney General’s precedential
   interpretation of that statute in Matter of A-H-, 23 I. & N. 774 (A.G. 2005),
   the IJ terminated Mirza’s asylum status. That returned Mirza to the F-1
   student-visa status he obtained in 1990; and because he was no longer
   enrolled in an academic institution, he was subject to removal pursuant to
   8 U.S.C. § 1227(a)(1)(C)(i).
          Mirza conceded his removability. Then he applied to adjust his status
   to Lawful Permanent Resident (“LPR”). He also applied for a waiver of
   inadmissibility and deferred removal under the Convention Against Torture.
   The IJ deemed MQM a Tier III terrorist organization and found that Mirza
   had been an active member since 1987. That made Mirza inadmissible and
   hence ineligible for an adjustment of status under the terrorism bar in 8
   U.S.C. § 1182(a)(3)(B)(i)(VI). The IJ also found that Mirza failed to prove
   that he would be tortured based on his Muslim faith or mental illness. The IJ
   therefore denied Mirza’s applications. The BIA affirmed. Mirza timely
   petitioned for review.




                                         3
Case: 20-60132      Document: 00515859305          Page: 4   Date Filed: 05/12/2021




                                    No. 20-60132


                                         II.
          The first question presented is whether the Government lawfully
   terminated Mirza’s asylum status. That decision turned on 8 U.S.C.
   § 1158(b)(2)(A)(iv). We first hold that the Attorney General interpreted that
   statute correctly as a matter of law. Then we hold the BIA’s decision was
   supported by substantial evidence as a matter of fact.
                                         A.
          “We start, of course, with the statutory text.” United States v. Graves,
   908 F.3d 137, 141 (5th Cir. 2018) (quotation omitted). The INA statutorily
   bars the Attorney General from granting asylum where there are “reasonable
   grounds for regarding the alien as a danger to the security of the United
   States.” 8 U.S.C. § 1158(b)(2)(A)(iv). The phrase “reasonable grounds for
   regarding” is not defined in the INA.
          Given the statute’s silence, the IJ and the BIA relied on Matter of A-
   H-. In that decision, the Attorney General first determined that the plain
   meaning of “reasonable grounds” comports with the well-established
   standard for “probable cause.” See 23 I. & N. at 788–89. Then the Attorney
   General determined that “a danger to the security of the United States”
   means “[a]ny level of danger to national security . . . ; it need not be a
   ‘serious,’ ‘significant,’ or ‘grave’ danger.” Id. at 788. The Attorney General
   based the latter interpretation on the fact that in other contexts, the
   Government uses the word “serious” to qualify or modify national security
   provisions—which only highlights its decision not to modify the word
   “danger” in 8 U.S.C. § 1158(b)(2)(A)(iv). Ibid.
          The parties spill much ink debating whether we must defer to Matter
   of A-H- under Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc.,




                                           4
Case: 20-60132         Document: 00515859305               Page: 5      Date Filed: 05/12/2021




                                          No. 20-60132


   467 U.S. 837 (1984). In our view, Chevron is irrelevant here.2 That’s for two
   reasons.
           First, the Attorney General’s interpretation of § 1158(b)(2)(A)(iv) is
   not merely one reasonable reading of the statute—it’s the only reasonable
   one. See Nat’l Cable & Telecomm. Ass’n v. Brand X Internet Servs., 545 U.S.
   967, 982 (2005). Mirza points to nothing that undermines the Attorney
   General’s interpretation of “reasonable grounds.” And we can think of
   nothing. To the contrary, numerous federal courts including our own
   routinely equate “reasonable grounds” and “probable cause” in the same
   way the Attorney General does. See, e.g., Draper v. United States, 358 U.S.
   307, 310 n.3 (1959) (equating “probable cause” with “reasonable grounds”);
   Wong Sun v. United States, 371 U.S. 471, 477–78 & n.6 (1963) (same); Lozman
   v. Riviera Beach, 138 S. Ct. 1945, 1957 (2019) (Thomas, J., dissenting)
   (describing a common law principle that equates “reasonable grounds” and
   “probable cause” as synonymous); United States v. Banuelos-Romero, 597
   F.3d 763, 768 (5th Cir. 2010) (noting that “reasonable belief” coupled with
   evidence of wrongdoing “create[s] sufficient probable cause” (quotation
   omitted)); United States v. Gorman, 314 F.3d 1105, 1111 (9th Cir. 2002)
   (explaining that the “‘reason to believe’ standard . . . embodies the same
   standard of reasonableness inherent in probable cause”); Adams v. Baker, 909
   F.2d 643, 649 (1st Cir. 1990) (holding that “‘reasonable belief’ may be

           2
             There is a good argument that Chevron should not apply to immigration
   adjudications more generally. See, e.g., Denis v. Att’y Gen., 633 F.3d 201, 209 (3d Cir. 2011)
   (declining to apply Chevron deference to the BIA’s interpretation of INA phrases that are
   “capable of definition”); Higgins v. Holder, 677 F.3d 97, 107–09 (2d Cir. 2012) (Katzmann,
   J., concurring) (arguing for a more circumspect application of Chevron to BIA
   interpretations of the INA that do not implicate the “BIA’s administrative responsibility
   and expertise” (quotation omitted)); see also Shoba Sivaprasad Wadhia & Christopher J.
   Walker, The Case Against Chevron Deference in Immigration Adjudication, 70 Duke L.J.
   1197 (2021). But our rule of orderliness prohibits that view. See, e.g., Avelar-Oliva v. Barr,
   954 F.3d 757, 770 (5th Cir. 2020).



                                                 5
Case: 20-60132      Document: 00515859305           Page: 6     Date Filed: 05/12/2021




                                     No. 20-60132


   formed if the evidence . . . is sufficient to justify a reasonable person in the
   belief that the alien falls within the proscribed category”).
          Mirza spends most of his effort disputing the Attorney General’s
   interpretation of “a danger to the security of the United States.” 8 U.S.C.
   § 1158(b)(2)(A)(iv). The Attorney General interpreted this “danger” to
   mean any “non-trivial degree of risk,” so long as there is sufficient
   information to “permit a reasonable person to believe that the alien may pose
   a danger to the national security.” Matter of A-H-, 23 I. & N. at 789 (emphasis
   added). Mirza says this sentence errantly lowered the “actual risk” standard
   required by the statute to a “speculative risk” standard implicated anytime
   anyone could hypothesize a potential risk.
          Mirza is wrong. All dangers and all risks are inherently matters of
   probability. For example, a danger is an “[e]xposure or liability to injury, loss,
   pain, or other evil.” Danger, Webster’s New International
   Dictionary 667 (2d ed. 1934; 1950) (“Webster’s Second”). And a
   risk is a “[h]azard; danger; peril; exposure to loss, injury, disadvantage, or
   destruction.” Risk, Webster’s Second at 2154. Some risks (like
   smoking) are higher than others (like walking outside)—but they’re still
   risks. The question is whether Congress required some particular quantum
   of risk before triggering the asylum bar. Mirza points to nothing in the
   statutory text or structure to suggest Congress did so.
          Mirza instead points to two decisions from our sister circuits—
   Yusupov v. Attorney General, 518 F.3d 185 (3d Cir. 2008), and Malkandi v.
   Holder, 576 F.3d 906 (9th Cir. 2009). In Yusupov, for example, the Third
   Circuit concluded that an alien cannot lose asylee status merely because he
   “may pose a danger to the national security.” 518 F.3d at 201. And our sister
   court suggested that Matter of A-H- erred in suggesting otherwise. Ibid. The




                                           6
Case: 20-60132      Document: 00515859305           Page: 7    Date Filed: 05/12/2021




                                     No. 20-60132


   Ninth Circuit later agreed with the Third and likewise suggested some of the
   language in Matter of A-H- was overbroad. Malkandi, 576 F.3d at 913–14.
          We agree that a speculative risk is insufficient to trigger the statutory
   bar on asylum. But Matter of A-H- did not hold otherwise. Read in context,
   that decision said an alien can lose asylee status when a reasonable person has
   probable cause to believe that an alien may pose a danger to national security.
   A purely hypothetical or speculative danger is not enough—just as the purely
   hypothetical or speculative risk of a crime does not provide a reasonable
   person with probable cause to think a crime occurred. See Illinois v. Gates,
   462 U.S. 213, 238–39 (1983); United States v. Sokolow, 490 U.S. 1, 7 (1989)
   (“The officer . . . must be able to articulate something more than an inchoate
   and unparticularized suspicion or hunch.” (quotation omitted)). Instead, the
   Government must proffer evidence that the alien poses a non-theoretical risk
   to national security. We agree with the Third and Ninth Circuits that a wholly
   speculative risk is insufficient to trigger 8 U.S.C. § 1158(b)(2)(A)(iv)’s
   statutory bar on asylum. We just disagree that our reading of the statute
   contradicts Matter of A-H-.
          The second reason Chevron is irrelevant is because the BIA
   determined that Mirza constituted an actual risk to national security. So
   Matter of A-H- is inapplicable and Mirza is ineligible for asylum even under
   his own preferred reading of the statute. The USCIS Notice of Intent to
   Terminate Asylum Status informed Mirza that his actions “present a danger
   to the security of the United States.” The IJ presiding over Mirza’s asylum
   revocation explained: “I believe with the evidence that we do have in this
   record, [Mirza] does pose a danger to the national security of the United States,
   and I will be terminating his asylum status.” And the BIA adopted the IJ’s
   reasoning and further clarified that “respondent presented a danger” to
   national security. Thus, Mirza is ineligible for asylum under any reading of
   § 1158(b)(2)(A)(iv), including his own.


                                          7
Case: 20-60132      Document: 00515859305            Page: 8    Date Filed: 05/12/2021




                                      No. 20-60132


                                           B.
          Mirza next contends the BIA erred in finding he constituted an actual
   threat to national security. Our review is for substantial evidence and we will
   reverse “only if the evidence is so compelling that no reasonable fact finder
   could fail to find the petitioner statutorily eligible for relief.” Qorane v. Barr,
   919 F.3d 904, 909 (5th Cir. 2019) (quotation omitted). “We review the BIA’s
   decision and will consider the underlying decision of the IJ only if, as here, it
   influenced the BIA’s decision.” Munoz-Granados v. Barr, 958 F.3d 402, 406
   (5th Cir. 2020) (quotation omitted).
                                           1.
          Mirza first argues that his brother’s anonymous phone call to APD
   couldn’t provide “reasonable grounds” or “probable cause” to regard him
   as a danger to national security. Probable cause exists when the facts available
   would “warrant a person of reasonable caution in the belief” that the alien
   poses a danger to national security. Florida v. Harris, 568 U.S. 237, 243 (2013)
   (quotation omitted). That standard is easily met here. A review of all available
   evidence supports the BIA’s determination that there was probable cause to
   consider Mirza a threat to American’s national security. Mirza told his
   brother “Allah is with me and I am going to kill at least 30 to 50 [non-
   believers].” Later, during a custodial interrogation, Mirza admitted to
   making the threat. Information about the threat, coupled with Mirza’s own
   admission, provided reasonable grounds for regarding Mirza as an actual
   threat to national security.
                                           2.
          Mirza next claims that his threat was prompted by mental illness and
   that he lacked the sophistication necessary to pose a threat to national
   security. But he cites no authority suggesting that a different legal standard
   applies to the mentally ill. Nor does he show that his threat was objectively


                                           8
Case: 20-60132      Document: 00515859305           Page: 9     Date Filed: 05/12/2021




                                     No. 20-60132


   not a threat by reason of his illness. In fact, Mirza proffers no new evidence
   whatsoever tending to show his incapacity to commit an act of terror. Instead,
   he urges this court to reweigh the evidence and reconceptualize the threat as
   innocuous in light of his schizophrenia. That we cannot do. See, e.g., Newton
   v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000) (holding substantial evidence
   review does not permit a court to “reweigh the evidence in the record, try
   the issues de novo, or substitute its judgment for the [fact finder’s]”).
                                           3.
          Mirza last claims that his threat was relatively minor in contrast to the
   serious threats posed by other terrorists. This argument borders on frivolous.
   The fact that other terrorists might have been more dangerous says nothing
   about whether Mirza satisfied the danger required in § 1158(b)(2)(A)(iv). He
   threatened to kill 30 to 50 non-believers. That is certainly a significant threat,
   regardless of the threats posed by other terrorists.
                                          III.
          After the termination of his asylum, Mirza filed applications for relief,
   including an application to adjust his status under 8 U.S.C. § 1159(b) and an
   application for withholding of removal under 8 U.S.C. § 1159(c). But the IJ
   found Mirza ineligible for both based on his membership in a terrorist
   organization, namely MQM. Mirza argues he is not a member of MQM. We
   first hold that we have jurisdiction to consider Mirza’s argument. Then we
   hold it meritless.
                                          A.
          Jurisdiction first. The Attorney General argues that we lack
   jurisdiction to consider Mirza’s challenge because Mirza did not raise the
   claim before the BIA, and “[f]ailure to exhaust is a jurisdictional bar.” Ramos-
   Torres v. Holder, 637 F.3d 544, 547 (5th Cir. 2011).



                                           9
Case: 20-60132     Document: 00515859305            Page: 10   Date Filed: 05/12/2021




                                     No. 20-60132


          We disagree. When reviewing final orders of removal, a question of
   law may be reviewed “only if the alien has exhausted all administrative
   remedies available to the alien as of right.” 8 U.S.C. § 1252(d)(1). And
   petitioners “fail to exhaust their administrative remedies as to an issue if they
   do not first raise the issue before the BIA, either on direct appeal or in a
   motion to reopen.” Omari v. Holder, 562 F.3d 314, 318 (5th Cir. 2009). We
   have held, however, that “if the BIA deems an issue sufficiently presented to
   consider it on the merits, such action by the BIA exhausts the issue as far as
   the agency is concerned and that is all that 8 U.S.C. § 1252(d)(1) requires to
   confer our jurisdiction.” Lopez-Dubon v. Holder, 609 F.3d 642, 644 (5th Cir.
   2010) (quotation omitted); cf. Brown v. Allen, 344 U.S. 443, 447 (1953). Here,
   the Government clearly raised the issue in its appellate brief to the BIA. And
   the BIA addressed the issue of Mirza’s terrorist-organization membership in
   its published opinion. So the claim was exhausted, and we have jurisdiction.
                                          B.
          Now the merits. Where the Government finds that an alien is a
   member of a Tier III terrorist organization, he is ineligible for asylum and
   cannot benefit from an adjustment of status to LPR unless he proves by clear
   and convincing evidence that he did not know (and had no reason to know)
   the organization was a terrorist organization. See 8 U.S.C. § 1159(b)(5); id.
   § 1182(a)(3)(B)(i)(VI). Here, the IJ found that Mirza had been an active
   member of MQM since 1987 based on three major pieces of evidence, all
   proffered by Mirza himself. Again, our review is for substantial evidence. See
   Qorane, 919 F.3d at 909.
          First, Mirza’s 1993 asylum application. In his initial asylum
   application, Mirza didn’t simply list MQM as an affiliation but rather listed




                                          10
Case: 20-60132        Document: 00515859305              Page: 11       Date Filed: 05/12/2021




                                          No. 20-60132


   membership in the organization as the reason for the application.3 Mirza
   claimed active membership in MQM and MSF. And he proffered evidence
   that the Pakistani Government abused MQM members, subjected them to
   unfair arrest and political retribution, and threatened to subject any member
   of MQM who returned to Pakistan from abroad to “a lifelong sentence.”
   Thus Mirza’s membership in MQM formed the basis for his asylum status.
           Second, Mirza’s 2019 application for withholding of removal listed
   four grounds for relief. One of them was “[p]olitical opinion.” And Mirza
   specifically claimed that he had been “persecuted because of membership in
   . . . MQM.”
           Third and last, Mirza expressed his continuing support for MQM
   during his removal proceeding. Mirza told the IJ, “I am in favor of [MQM].”
   Mirza’s brother-in-law informed an HSI investigator that Mirza and his
   relatives remained “supporters of the . . . MQM in Pakistan.” And Mirza
   offered zero evidence that he was unaware that MQM is a terrorist
   organization.




           3
              It is true that Mirza was granted asylum in 1997 based on membership in MQM
   and is now being denied asylum on the basis of his membership in the same organization.
   But it is also true that Congress has significantly expanded the scope of the terrorism bar
   since 1997. In 1997, the terrorism bar applied only to “representatives” and “members” of
   terrorist organizations formally designated by statute or the Secretary of State. The Patriot
   Act of 2001 broadened the definition of “terrorist organization” to include “a group of two
   or more individuals” engaged in terrorism. Pub. L. No. 107–56, § 411, 115 Stat. 272, 347–
   48 (2001). And the Emergency Supplemental Appropriations Act for Defense, The Global
   War on Terror, and Tsunami Relief Act of 2005 extended the reach of the terrorism bar to
   “members” of such terrorist organizations. Pub. L. No. 109–13, § 103, 119 Stat. 231, 307
   (2005). The IJ determined that MQM met this broader, post-1997 definition of “terrorist
   organization.” It is irrelevant that MQM was not a terrorist organization in 1997, before
   Congress expanded the definition.


                                                11
Case: 20-60132    Document: 00515859305           Page: 12   Date Filed: 05/12/2021




                                   No. 20-60132


          This is more than substantial evidence to support the BIA’s finding
   that Mirza was a member of MQM. No evidence he proffers compels an
   alternate conclusion. See Qorane, 919 F.3d at 909.
          The petition for review is DENIED.




                                        12